Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
Remarks
This communication has been issued in response to Applicant’s submitted arguments filed on 23 November 2021, and as a request for reconsideration regarding Applicant’s claim language filed 27 May 2021.  Claims 1-3, 5-13 & 15-20 remain pending in this application.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 21 December 2021 was filed after the mailing date of the disclosure.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-13 & 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shanmugam et al (USPG Pub No. 20150363191A1; Shanmugam hereinafter) in view of Ghezzi et al (USPG Pub No. 20190325074A1; Ghezzi hereinafter) further in view of Audet et al (US Patent No. 8893046; Audet hereinafter).

As for Claim 1, Shanmugam teaches, A computer-implemented system for managing an electronic document by generating a template for the electronic document, comprising: 
one or more memory devices storing instructions (see pp. [0084]; e.g., memory within a computer device); and 
one or more processors (see pp. [0083]; e.g., one or more processors of the one or more computer devices) configured to execute the instructions to perform operations comprising:
receiving, from a first user device, a request for constructing a template for an electronic document (see pp. [0007-0008]; e.g., the reference of Shanmugam teaches of receiving requests for a template to be used to instantiate each request, from one or 
responding to the received request by providing the interface to a web browser on the first user device (see pp. [0042]; e.g., the primary reference teaches of having the ability to create requests via browsers that display screens generated by corresponding modules of the software application);
receiving a definable property and a selected property from the interface (see pp. [0025], [0043-0045]; e.g., the primary reference teaches of receiving a header, which is displayed initially and corresponds to the received request, and subsequently selecting an item for further display, in the form of a selected property, by selecting it from a list of multiple requests requiring approval, reading on Applicant’s claimed limitation.  As illustrated at least within Figure 8E, the figure apparently allows for a definable property with the display of an empty input field for user input);
determining, by the one or more processors, one or more definable properties requiring inputs based on metadata associated with the received definable property and the received selected property (see Fig. 3(A-H); see pp. [0064-0066], [0080]; e.g., the primary reference teaches of utilizing metadata associated with a plurality of configuration tables which house a plurality of attributes, line items, rules & software codes, etc., for the purpose of transforming the multiple name value pairs, which define line items, into content of the work item arranged in a specific sequences and relative to one another); 

transmitting the prepared template to the second user device (see pp. [0030-0031]; e.g., the primary reference teaches of preparing and transmitting screens to receive, for each action in a rule action pair, selections identifying an application module, an object within the application module, a mapping between input parameters of a specific software code and attributes of the request, in the equivalent fashion of preparing and transmitting templates claimed by Applicant.  As stated within previous text of paragraph [0007], server/”second computers” receive one or more selections from clients that are used via one or more screens for a template to be used to instantiate each request, such as a work item, where the prepared and transmitted screens correspond to the one or more templates identified by received user input);
receiving an updated template, based on the transmitted template (see pp. [0066-0069]; e.g., As stated previously, paragraphs [0030-0031] teach that screens corresponding to one or more templates are prepared and transmitted to servers/“second user devices” in response to user input parameters, such as type or request or template name, as additionally taught within paragraph [0025].  Referring to the cited paragraphs [0066-0069], the primary reference teaches of utilizing the selection of a “reorder sequence button” to be used by a developer to change the 
generating an electronic document formatted to comply with the received updated template (see pp. [0101-0102]; e.g., as stated previously, paragraphs [0101-0102], a computer evaluates one or more rules to identify one or more regions renderable in the specific request, followed by the execution of code, then followed by preparation and transmission of one or more messages containing the specific request to a mobile device.  As stated within paragraph [0099], examples of output forms are Timecards, Purchase Requisitions, Expense Reports, etc.).
The primary reference of Shanmugam does not appear to explicitly recite the amended limitations of, “determining if the definable property of the received updated template includes the defined input”; “upon determining that the definable property of the received updated template does not include the defined input, transmitting the updated template back to the second user device with an indication that an input is required to define the definable property”; and “receiving the updated template back from the second user device, wherein the updated template comprises the guideline and the defined input corresponding to the definable property”.

“upon determining that the definable property of the received updated template does not include the defined input, transmitting the updated template back to the second user device with an indication that an input is required to define the definable property” (see pp. [0060-0062]; e.g., the reference of Ghezzi teaches of determining that the mapped API language definitions and object types do not match a schema definition within the API document database, and, consequently building a schema definition for the request that comprises the mapped API language definitions and object types, and stores the built schema definition to the API documentation database in association with the request in a readable format or form that is comprehensible to users.  Ghezzi dynamically and responsively builds a new schema or revises or refines 
“receiving the updated template back from the second user device, wherein the updated template comprises the guideline and the defined input corresponding to the definable property” (see pp. [0060-0062]; e.g., Ghezzi dynamically and responsively builds a new schema or revises or refines an existing schema to provide API documentation to enable appropriate processing of objects within each REST request input.  As stated within the cited paragraph [0062] of Ghezzi, a user need not manually modify an API code on server to perform CRUD operations of objects within each REST request input, but instead allow devices to automatically and autonomously modify the API code.  Each new REST input cases a configured processor to dynamically revise or refine an existing schema to provide API documentation to enable processing of objects 
The combined references of Shanmugam and Ghezzi are considered analogous art for being within the same field of endeavor, which is the processing of requests for user input utilizing an application programming interface document generator.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the updating of templates autonomously and automatically, as taught by Ghezzi, with the method of Shanmugam in order to optimize API documentation from code extracted from the flow of requests and responses containing useful information used to better understand the API context. (Ghezzi; [0074])

The reference of Audet recites the limitation of, “preparing an interface comprising one or more inputs for defining a property by defining metadata associated with the property, a version of the property, and a first selectable element for selecting a stored property and a second selectable element for selecting the version of the property, wherein the defined metadata corresponds to the version of the property and provides enablement of the defined property” (see Fig. 29 & 47; see col. 6, lines 39-65; col. 14, lines 57-67 through col. 15, lines 1-8; col. 22, lines 6-21; e.g., the reference of Audet serves as an enhancement to the combined teachings of Shanmugam and Ghezzi by providing a method of visualizing and manipulating data on a display of a computer involving a plurality of documents from a file system.  Audet teaches of a global interface having a plurality of graphical user interfaces for presentation of multiple versions of documents aligned in chronological order at least in a "tri-dimensional" view {i.e. col. 22, lines 6-21}.  Column 6, lines 39-65 provides a method for displaying and navigating documents along an axis in accordance with a choice of 

The combined references of Shanmugam, Ghezzi and Audet are considered analogous art for being within the same field of endeavor, which is the processing of requests for user input utilizing an application programming interface document generator in addition to man-machine interfaces that facilitate information localization and organization.  Therefore, it would have been obvious to one of ordinary skill in the 

As for Claim 2, Shanmugam teaches, wherein preparing a template comprising a definable input further comprises generating a template comprising a definable input corresponding to an attribute of the received definable metadata (see Fig. 3(A-H); see pp. [0064-0066], [0080]; e.g., the primary reference teaches of utilizing metadata associated with a plurality of configuration tables which house a plurality of attributes, line items, rules & software codes, etc., for the purpose of transforming the multiple name value pairs, which define line items, into content of the work item arranged in a specific sequences and relative to one another).

As for Claim 3, Shanmugam teaches, wherein the prepared template provides a consistency indication between a received definable input and the data type (see pp. [0028-0029]; e.g., rule action pairs are identified for a region/”line item group” pertaining to each includable region, and stored in configuration information for subsequent use in runtime operations in generating content of the request being configured, reading on Applicant’s claim language).

As for Claim 5, Shanmugam teaches, wherein the prepared template provides the guideline for inserting data for a definable input (see pp. [0006]; e.g., as stated within the cited paragraph [0006], “...rules are configurable, and each rule is associated with an identifier of a software code (also called software code identifier) to be executed to render a region (or group of one or more line items) when the rule is satisfied. The rule and the software code identifier together form a pair ("rule action" pair), which corresponds to one region (or line item group) that is includable in a request (e.g. work item)”, reading on Applicant’s claimed limitation).

As for Claim 6, Shanmugam teaches, wherein the input for default value is used as the defined input in the updated template when the received updated template does not define the property (see pp. [0055]; e.g., the primary reference teaches of utilizing default attributes during the construction of templates and updated templates, such as the use of default, non-selectable attributes included in the work item’s header, for example).

As for Claim 7, Shanmugam teaches, wherein the prepared interface further comprises a requirement indicator, a read-only indicator, or an activation indicator (see pp. [0043]; e.g., as stated by the primary reference, multiple assembled request containing a plurality of line items contain an indicator requiring approval or rejection of 

As for Claim 8, Shanmugam teaches, wherein the property comprises a representative person name, a vendor name, a vendor address, a detailed vendor address, a vendor identifier, a business number, a signature block for vendor, a retailer address, a signature block for retailer, a signature block for signing date, a retailer name, a retailer business number, a contract start date, a contract end date, a program cost, or a settlement date (see pp. [0044]; e.g., the primary reference provides attributes for inclusion within one or more generated templates/forms for electronic documents, such as “Individual’s Cost Center” on a generated expense report containing various other headers and name value pairs specific to the module created for that request).

As for Claim 9, Shanmugam teaches, wherein the operations further comprise storing the generated electronic document and transmitting the generated electronic document to the first user device (see fig. 8(A-J); see pp. [0035]; e.g., As stated within paragraph [0035], examples of output forms are Timecards, Purchase Requisitions, Expense Reports, etc., which are derived from user input and definable attributes, being presented to a user).


Claims 11-13 & 15-19 amount to a method comprising instructions that, when executed by one or more processors, performs the functionality of the one or more components of the system of Claims 1-3 & 5-9, respectively.  Accordingly, Claims 11-13 & 15-19 are rejected for substantially the same reasons as presented above for Claims 1-3 & 5-9 and based on the references’ disclosure of the necessary supporting hardware and software (Shanmugam: see pp. [0084-0086]; e.g., method for implementation integrating hardware and software components).

Claim 20 amounts to a system comprising instructions that, when executed by one or more processors, performs the method of Claims 11.  Accordingly, Claim 20 is rejected for substantially the same reasons as presented above for Claim 11 and based on the references’ disclosure of the necessary supporting hardware and software (Shanmugam: see pp. [0084-0086]; e.g., method for implementation integrating hardware and software components).

Response to Arguments
Applicant's arguments and amendments, with respect to the rejection(s) of Claims 1-3, 5-13 & 15-20, and Shanmugam, Ghezzi and Audet’s alleged failure to teach the subject matter of Claims 1, 11 and 20, has been fully considered and are not 
With respect to Applicant’s argument that, 
	“The Office Action acknowledges that Shanmugam and Ghezzi do not teach the “preparing an interface...” and “the interface further comprising...” elements. Office Action at 10. The Examiner relies on Audet as teaching these elements. Id. This is incorrect.
	Audet is directed to computer systems and to man-machine interfaces that facilitate information localization and organization. Column 1, lines 20-25. In particular, the Office argues that Audet teaches a “multi-vectoral graphic interface simultaneously displaying a sequence of information elements as well as a sequence of linked information elements,” citing Column 5, lines 48-57. The interface in Audet relates to an interface that operates on a single device. At best, Audet teaches performing processes on a single user device. However, Audet fails to disclose “preparing an interface ...further comprising a guideline for inserting data comprising [inputs] for a user associated with a second user device.”

Examiner is not persuaded, and maintains that the reference of Audet, in combination with the teachings of Shanmugam and Ghezzi, continues to read on Applicant’s claimed limitation.  As stated within the previous communication, the reference teaches of at least the creation of a multi-vectoral graphic interface that simultaneously displays a sequence of information elements, as well as a sequence of linked information elements, based on the selection of at least one characterization attribute for at least one information element in a first vector, where the characterization attribute can intrinsically be the information element, further generating a second vector of information elements including one or more information elements, according to at least column 5, lines 48-57.   The cited column 6, lines 39-65, column 14, lines 57-67 through column 15, lines 1-8 reference the utilizing of intrinsic and extrinsic metadata for the selection of a first and second array of selectable parallel and non-parallel elements corresponding to each respective document version being viewed.  Documents are displayed and navigated by displaying documents along axes in accordance with 

Conclusion
	The prior art made of reference and not relied upon is considered pertinent to Applicant’s disclosure.
	**T et al (USPG Pub No. 20150066985A1) teaches retrieving information from social media sites based upon events in an enterprise.	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEEM HOFFLER whose telephone number is (571)270-1036. The examiner can normally be reached Monday-Friday: 10:00am-2:00pm; 6pm-10:00pm w/ flex.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 5712724241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAMARA T KYLE/Supervisory Patent Examiner, 
Art Unit 2156                                                                                                                                                                                                        
/RAHEEM HOFFLER/
Examiner
Art Unit 2156

								12/28/2021